Citation Nr: 0101097	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $10,000.00, plus interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1997 decision by the Committee on Waivers 
and Compromises (Committee) of the Los Angeles, California 
Regional Office (RO) which granted a partial waiver of 
recovery of loan guaranty indebtedness in the amount of 
$11,433.00, but denied waiver of recovery of the remaining 
amount of $10,000.00, plus interest.  Hearings were held 
before the Committee in February and December 1997, and 
before a member of the Board at the RO in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran purchased the subject property in December 
1989, for $134,279.00, which was used as security for the VA 
guaranteed loan in the amount of $36,000.00, and certified 
that he would not be relieved from liability to repay any 
guaranty claim which the VA may be required to pay his lender 
on account of default in loan payments and that any such 
claim payment would be a debt owed by him to the Federal 
Government.

3.  There was a default on the VA guaranteed loan and the 
veteran freely negotiated and executed, through his mortgage 
company, a sale of the subject property for $110,000, which 
resulted in a loss by VA of $21,433.00.  

4.  The Committee, in a June 1997 decision, waived recovery 
of a portion of the loan guaranty indebtedness in the amount 
of $11,433.00.

5.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

6.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.

7.  There were mitigating circumstances in that the veteran 
and his spouse took steps to sell the property, thus 
preventing a foreclosure.

8.  The veteran would be unjustly enriched if a waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$10,000.00, plus interest, was granted.

9.  The veteran has the financial ability to permit repayment 
of the loan guaranty indebtedness, without resulting in undue 
financial hardship to him, and repayment of the loan guaranty 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

2.  The veteran was free from fraud, misrepresentation, and 
bad faith in the creation of the loan guaranty indebtedness; 
however, recovery of $10,000.00 of the loan guaranty 
indebtedness, plus interest on that amount, would not violate 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1989, the veteran acquired title to real property 
(referred hereinafter as "home" or "subject property") 
located in Rancho Cucamonga, California for $134,279.00.  The 
purchase of the subject property was financed in part by a VA 
guaranteed loan in the original amount of $36,000.00. 

In December 1989 the veteran signed a VA Report and 
Certification of Loan Disbursement, VA Form 26-1820.  In that 
document, the veteran certified that he would not be relieved 
from liability to repay any guaranty claim which the VA may 
be required to pay his lender on account of default in loan 
payments and that any such claim payment would be a debt owed 
by him to the Federal Government.  

According to information gleaned from documents of record, to 
include transcripts of testimony provided during the February 
and December 1997 Committee hearings, and July 2000 Travel 
Board hearing, the veteran and his spouse lived in the home 
until August 1992 when the veteran was activated from 
military reserve service and served in Alabama until July 
1993.  During their ten months in Alabama, they rented out 
the subject property and continued to do so when they 
returned, as the veteran's spouse's employer transferred her 
to San Fernando, California, which was about 95 miles away 
from their property in Rancho Cucamonga.  They were renting 
the property for less than the monthly mortgage payments due 
to a change in the economy, and ultimately, in 1994 they 
approached the mortgage company and relayed to them that they 
needed to sell the home.  

A Notice of Default and a Notice of Intention to foreclose 
were issued the VA in June 1994 from the noteholder, and 
these documents indicate that the first uncured default 
occurred on June 1, 1994.  The Notice of Default indicates 
that as of June 9, 1994, the unpaid balance of the loan, 
including unpaid interest, was $129,999.00.  The total 
delinquency was $1,289.00.  The noteholder stated that there 
was a compromise offer pending and that the loan was 
insoluble due to a change of employment location, and spousal 
unemployment.  

Essentially, the veteran requested, in May 1994, that a 
"short sale" of the property be made.  This sale was 
approved by the lender, and ultimately, the property was sold 
for $110,000.00 in late June 1994 which resulted in a loss by 
VA of $21,433.00; i.e., VA paid a loan guaranty claim to the 
noteholder in this amount.  

In August 1996, the veteran filed a request for a waiver of 
recovery of the loan guaranty indebtedness.  In a June 1997 
Decision on Waiver of Indebtedness (and subsequent January 
1998 decision), the Committee determined that there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran with respect to creation of the indebtedness at 
issue.  The Committee granted a partial waiver of recovery of 
$11,433.00, leaving an unpaid balance of $10,000.00, the 
recovery of which was determined not to be against equity and 
good conscience.  

In this regard, the Board points out that the law and 
regulations authorize a waiver of collection of a loan 
guaranty indebtedness from an appellant where he or she has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

The Board, after an independent review of the record, concurs 
with the Committee determination that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the indebtedness in the 
amount of $10,000 (plus interest) would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the indebtedness would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

The veteran essentially contends that neither he nor his 
spouse were at fault in the creation of the debt because they 
were misled by the lender.  During the July 2000 Travel Board 
hearing, the veteran and his spouse testified that when they 
approached the mortgage company and indicated that they 
needed to sell the subject property, the company informed 
them that they were acting on behalf of VA (as their 
agent/representative) and informed them that they could make 
a short sale of the house.  The company allegedly led the 
veteran and his spouse to believe that the ramifications 
would include a debt of about $20,000.00 that would be paid 
by VA and that they (the veteran and his spouse) would have 
to pay taxes on this amount as income (later in the hearing 
the veteran's spouse indicated that the company "talked 
about that there could be a debt"; see page 4 of the 
transcript).  The veteran's spouse noted that they were 
surprised that VA was taking the loss.  

The veteran and his spouse added that the mortgage company 
did not inform them of other options - to include deeding the 
property to VA - that may have ultimately decreased the debt 
(again, they allege that the lender gave them the impression 
that they represented VA).  They also noted that the veteran 
was laid off from his job when they moved back to California.  

Clearly, the veteran knew or at the very least should have 
known that he voluntarily agreed to repay any guaranty claim 
which the VA may be required to pay to the noteholder on 
account of a default in the loan payments.  As noted above, 
the veteran certified in December 1989 that he would not be 
relieved from liability to repay any guaranty claim which the 
VA may be required to pay his lender on account of default in 
loan payments and that any such claim payment would be a debt 
owed by him to the Federal Government.  The veteran's 
responsibility for payment under the loan obligation was not 
contingent upon the continued economic health of the region 
in which the property was situated, whether the veteran was 
stationed in the region where the subject property was 
located, or whether it was advantageous for him to maintain 
his loan payments.  The veteran was under direct control of 
the financial situation, and it was incumbent upon him to 
take those actions expected of a person exercising a high 
degree of care, with due regard to his contractual 
responsibility to the Government.

The Board finds that the veteran was at fault in the creation 
of the loan guaranty indebtedness.  The VA has absorbed a 
loss in this transaction.  Having freely entered into the 
very agreement that created the loan guaranty indebtedness he 
must be considered at fault in the creation of that loan 
guaranty indebtedness.  

There is no evidence that the VA shared responsibility for 
the creation of the indebtedness.  It is unfortunate that, if 
the allegation is true, the mortgage company led the veteran 
and his spouse to believe that they represented VA in some 
sort of agency capacity and that the veteran would not have 
to indemnify VA for any loss to the government incurred on 
the loan guaranty.  Nevertheless, the Board again points out 
that the veteran should have at least known that he would be 
liable to repay any guaranty claim which the VA may be 
required to pay his lender (as he had certified same); or, 
that due diligence dictates that he should have inquired 
further despite the mortgage company's alleged 
representations.  

Notwithstanding this conclusion regarding the veteran's 
fault, the Board may take into consideration any mitigating 
factors, and a finding of fault can be tempered by a finding 
that the veteran made some efforts to avoid or minimize the 
loan guaranty indebtedness, specifically by selling the 
subject property when it became apparent that he and his 
spouse would not be able to keep the loan current.  In this 
regard, the Board points out that the veteran has already 
been rewarded in part for his efforts at mitigation.  As 
noted above, in June 1997, the VA waived a portion of the 
loan guaranty indebtedness in the amount of $11,433.00, no 
doubt taking into account this sale, among other things.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the veteran's most current 
Financial Status Report (FSR), received in August 2000, his 
net income is $8,698.12 per month, and his monthly expenses 
are $8,665.96 per month, with net income outweighing total 
monthly expenses by about $32.16.  Net monthly expenses 
outweighed net monthly income by $151.32 according to a FSR 
submitted previously in May 1998; and net monthly expenses 
outweighed net monthly income by $547.23 according to a FSR 
submitted in July 1996.  The most recent FSR reflects that 
the veteran owns real estate worth $225,000, automobiles 
worth $12,900, $78,254.00 in stocks and other bonds, and two 
rental properties worth $145,000 combined, and that he had 
$181.00 in a checking account.  

The veteran explained in an attachment to the FSR that funds 
listed under stocks and other bonds were unavailable to him 
and his spouse because these funds were in a deferred 
compensation plan and withdrawal required a proven 
unforeseeable emergency.  He also noted that the rental 
properties were only worth "slightly more" than they owe 
and that any profit realized from the sale of either would be 
applied towards closing costs.  

In the most recent two FSRs, the veteran indicated that he 
and his spouse owed a total ranging from about $172,000.00 to 
$186,000.00 to several creditors, to include for car and 
rental property loans, and that they carried over $30,000.00 
in credit card debt; and that monthly amounts due ranged from 
about $2,400.00 to $3,200.00.  The Board is cognizant that 
the veteran is utilizing funds for the payment of these 
debts.  However, it should be noted that the Government is 
entitled to the same consideration as other creditors or 
potential creditors.  

Furthermore, the Board again notes that the original debt was 
reduced by more than half by the Committee, who no doubt 
considered the veteran's financial situation, among other 
things.  Further, the most recent FSR reflects that the 
veteran's monthly income currently outweighs his monthly 
expenses, albeit by a small amount.  Nevertheless, in light 
of this and the other factors discussed, the Board finds that 
the recovery of the indebtedness would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life.

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2000), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the indebtedness would not defeat the purpose of the VA 
loan guaranty program, and that the veteran would be unjustly 
enriched if waiver of the loan indebtedness was granted, 
since he already has received the benefit of a waiver of 
recovery of over half of the loan guaranty indebtedness 
($11,433.00), and the Government has, as previously pointed 
out, already absorbed a substantial loss.  Further, there is 
no evidence showing that the veteran changed positions to his 
detriment in reliance upon the VA loan program or that 
requiring repayment of the indebtedness would defeat the 
purpose of the VA loan program.

The facts of this case do not demonstrate that recovery of 
the indebtedness would be against the principles of equity 
and good conscience.  38 C.F.R. §§ 1.964, 1.965 (2000).  
Thus, the Board concludes that a waiver of recovery of the 
indebtedness of VA loan guaranty benefits at issue in this 
appeal (i.e. the $10,000.00, plus interest) is not warranted.  
In reaching these conclusions the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue. 


ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness in the amount of $10,000.00, plus interest, is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

